Citation Nr: 0803337	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The appellant had active duty from October 1982 to February 
1983, with additional brief periods of active duty for 
training and/or inactive duty training in the National Guard 
between August 1982 and October 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issues of service connection for arthritis and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD was not incurred in or causally related to active 
service, and was not incurred in or aggravated by active duty 
for training.  

2.  Bilateral carpal tunnel syndrome was not incurred in or 
causally related to active service, and it was not incurred 
in or aggravated by active or inactive duty for training.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not 
been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for bilateral carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In July 2003 the RO sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim of service connection for GERD, and 
in April 2004, the RO sent a letter informing the veteran 
what the evidence needed to demonstrate to warrant service 
connection based on National Guard duty for training.  
Although the April 2004 letter postdates the initial 
adjudication, the claim was subsequently readjudicated no 
prejudice is apparent.  

In April 2004, the RO sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim of service connection for bilateral 
carpal tunnel syndrome.  The notice letter did not provide 
notice specific to a claim of service connection based on 
National Guard duty for training, but the veteran was 
informed of these regulations in the March 2005 rating 
decision.  Although the veteran was not sent an independent 
notice letter, the veteran was then afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, and the claim was 
readjudicated.  Consequently, it does not appear that the 
failure to provide a separate notice letter had any 
prejudicial effect on the veteran.

The Board also notes that the veteran was not provided with 
notice of the disability rating and effective date 
regulations for these claims.  Because service connection has 
been denied, however, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, obtaining service personnel records, and 
providing a personal hearing.  At his personal hearing, the 
veteran testified that he submitted statements from two 
private doctors (Salter and Folse) concerning his GERD and 
carpal tunnel syndrome.  Initially, the Board notes that both 
doctors have only treated the veteran for his GERD.  The 
Board also notes that the record does not include any medical 
opinions from either doctor regarding GERD or carpal tunnel, 
but the record does indicate that treatment records from each 
doctor were submitted by both the veteran and the physicians 
themselves in July 2005.  The Board finds that the context of 
the veteran's testimony indicates that the treatment records 
he submitted are what the veteran was referring to in his 
testimony.  Since all the relevant treatment records have 
been obtained, the Board finds no prejudice from adjudicating 
these claims at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

During the hearing held in November 2007, the veteran 
testified that he first experienced acid reflux during basic 
training.  He recounted that after eating MRE's, he would get 
bad chest pains.  He said that he did not see a doctor at 
that time, but that he continued to have the symptoms until 
later having surgery.  The veteran also testified that he 
started having problems with his wrist during basic training.  
He said that he did not go on sick call, but was given a band 
that wrapped around his wrist to keep it from bending.  

Service connection is not warranted based on the veteran's 
active duty service.  The service medical records do not 
report any complaints or findings pertaining to carpal tunnel 
syndrome, the wrists, GERD, or stomach problems.  Subsequent 
treatment records report an initial finding of GERD in 
December 1998, over 15 years after separation from service, 
and an initial finding of carpal tunnel syndrome in 1999, 
over 16 years after separation from service.  See December 
1998 St. Vincent's Hospital record; October 1999 Meyer 
record.  The evidence does not include any competent opinions 
linking either the GERD or the carpal tunnel sydrome to 
active duty service, and the Board notes that medical records 
between separation and 1998 report negative histories and 
findings as to gastrointestinal or musculoskeletal problems, 
frequent indigestion, stomach trouble, and painful joints.  
See, e.g., February 1991 Tully treatment record; November 
1986, October 1989, and May 1993 examination records.  
Although the veteran has asserted that his GERD began in 
service and his carpal tunnel syndrome is due to service, the 
veteran, as a layperson, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The evidence of record does not include any 
competent medical evidence placing the incurrence of either 
condition to service or linking either condition to active 
duty.  The Board also notes that the veteran's testimony of 
incurring reflux disease and carpal tunnel during basic 
training is contradicted by the more probative histories 
which he later gave to his treating physicians.  In this 
regard, a treatment record dated in July 2004 from the St. 
Vincent's hospital shows that the veteran reported having 
reflux since the early 1990's, which the Board notes was long 
after his period of basic training in 1982/1983.  Similarly, 
a private medical record dated in March 1997 reflects a 
complaint of wrist pain since the last year.  The Board again 
notes that this history places the date of onset as being 
long after the basic training.  Consequently, service 
connection must be denied based on the veteran's period of 
active duty.  

Service connection may potentially be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA), or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The evidence does not indicate that service connection is 
warranted for carpal tunnel syndrome based on National Guard 
service.  A March 1997 private treatment record reports the 
veteran's history of a pain in the right wrist since an 
injury in July 1996.  See March 1997 Harris record.  The 
record notes that the veteran had full range of motion with 
tenderness on the dorsum of the wrist, but x-rays images were 
negative for an abnormality.  The evidence of record does not 
contain a follow-up record, and subsequent treatment records 
from the same physician do not report any further treatment 
for the right wrist.  The veteran was then diagnosed with 
carpal tunnel syndrome in October 1999, after electrical 
studies showed findings indicative of mild bilateral carpal 
tunnel syndrome.  See October 1999 Meyer records.  The 
treatment records indicate that the electrical studies were 
done to determine the origin of the veteran's shoulder pain, 
rather than any problem with the wrists.  

The National Guard treatment and examination records do not 
report any complaints or history of wrist injury or pain, and 
the examination records report normal findings for the upper 
extremities.  Additionally, the private treatment records do 
not report any findings, or even history, linking the carpal 
tunnel syndrome to duty for training.  Service connection 
based on training requires that the injury or disease be 
incurred in or aggravated during the training period.  In 
this case, the evidence does not suggest that bilateral 
carpal tunnel syndrome was incurred in or aggravated during 
either active or inactive duty for training.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  See also 
Slater v. Principi, 4 Vet. App. 43 (1993).  Based on the 
evidence of record, it would be speculative to assume 
bilateral carpal syndrome was incurred or aggravated during 
National Guard training, rather than when the veteran was a 
civilian; consequently, service connection must be denied for 
bilateral carpal tunnel syndrome.  

Service connection is also not warranted for GERD.  Because 
GERD is a disease, service connection may only be granted if 
it was incurred in or aggravated while performing ACDUTRA.  
The record notes that the veteran was diagnosed with GERD in 
December 1998, and a July 2004 private treatment record 
reports the veteran's history of reflex since the early 
1990s.  See July 2004 Salter record.  National Guard records 
do not report any treatment for GERD, however, and the 
National Guard examination records dating in November 1986, 
October 1989, May 1993, and October 1999 report negative 
histories as to frequent indigestion and intestinal/stomach 
trouble and normal findings for the genitourinary system.  
The medical evidence does not indicate that the veteran 
incurred or aggravated GERD during ACDUTRA, and as stated 
above, it would be speculative to presume that it did based 
on the evidence of record.  Consequently, because the 
competent medical evidence does not indicate that GERD was 
incurred in or aggravated during ACDUTRA, service connection 
must be denied.  


ORDER

Service connection for GERD is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.  



REMAND

At his November 2007 personal hearing, the veteran testified 
that he began receiving Social Security Administration (SSA) 
disability benefits in 2003 and his representative reported 
that the SSA records contained evidence that would link the 
veteran's hypertension and arthritis to service.  In light of 
this assertion, the Board finds that these claims should be 
remanded to obtain the SSA records. 

The Board also finds that additional development of private 
treatment records is needed for the claim of service 
connection for hypertension.  National Guard examination 
records report the veteran's history of treatment for 
hypertension, with an initial diagnosis by Dr. Hudson in the 
summer of 1992.  See, e.g., May 1993 service examination 
record.  The request for records states that Dr. Hudson was 
requested to send records dating between June 2000 and July 
2003, and the evidence indicates that treatment records 
dating from March 1998 were submitted.  It is unclear whether 
the earlier treatment records no longer exist or whether they 
were not submitted.  The RO should request all relevant 
records, dating prior to March 1998, from Dr. Hudson.  

Accordingly, the case is REMANDED for the following action:

1. The outstanding SSA benefit records 
and the private treatment records from 
Dr. Hudson, dating prior to March 1998, 
should be requested.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


